ORDER GRANTING MOTION FOR DEFAULT JUDGMENT
MARGARET H. MURPHY, Bankruptcy Judge.
Plaintiff filed a complaint initiating this adversary proceeding October 23, 2013. No response was filed, and Plaintiff requested entry of default January 6, 2014 *10(Doc. No. 6). On January 13, 2013, Plaintiff filed a Motion for Default Judgment (Doc. No. 7) (the “Motion”). Plaintiff now seeks default judgment. For the reasons set forth below, the Motion will be granted.
Plaintiffs undisputed allegations show that Debtor’s debt to Plaintiff — specifically, a $9,745.50 judgement entered in the Magistrate Court of DeKalb County, Georgia — arose from “malicious and willful theft by the defendant.” Plaintiff asserts that Debtor stole an engagement ring from Plaintiff.
Under 11 U.S.C. § 523(a)(6), debts arising from “willful and malicious injury” are excepted from § 727 discharge. “A debtor is responsible for a ‘willful’ injury when he or she commits an intentional act ... which is substantially likely to cause injury.” Hope v. Walker, 48 F.3d 1161, 1165 (11th Cir.1995). Loss of property is among the types of “injury” contemplated by § 523(a)(6). Cf. In re Wolfson, 56 F.3d 52, 54 (11th Cir.1995) (“Willful and malicious injury includes willful and malicious conversionf.]”)
Debtor also requests costs and fees associated with bringing this proceeding. Under the “American Rule” each party to a legal proceeding is generally responsible for his or her own fees and expenses. Johnson v. Florida, 348 F.3d 1334, 1350 (11th Cir.2003). Generally, statutory authority is required for departure from the American Rule. Id. Plaintiff has not pointed to any such authority excepting this proceeding from the American Rule. Accordingly, it is hereby
ORDERED that Plaintiffs motion for default judgment is granted: the $9,745.50 judgement entered in the Magistrate Court of DeKalb County, Georgia is non-dischargeable under § 523(a)(6). It is further
ORDERED that each party is responsible for its own fees and costs associated with this proceeding.
IT IS SO ORDERED.